Fourth Court of Appeals
                                San Antonio, Texas
                                        April 8, 2014

                                    No. 04-13-00876-CV

                               IN THE MATTER OF R.D.,

                 From the 289th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-JUV-01230
                      The Honorable Carmen Kelsey, Judge Presiding


                                      ORDER
         Appellee’s motion for extension of time to file brief is hereby GRANTED. Appellee’s
brief is due on or before May 2, 2014.




                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court